                                United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    JORGE MOCTEZUMA, ET AL.                          §
                                                     §   Civil Action No. 4:18-CV-342
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    DION ISLAS, D/B/A ADVANCED                       §
    ELECTRIC, D/B/A M.I. SKYLER                      §
    CONSTRUCTION AND CUSTOM HOMES                    §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On April 26, 2019, the report of the Magistrate Judge (Dkt. #62) was entered containing proposed

    findings of fact and recommendations that Defendant Dion Islas’s Motions to Dismiss

    (Dkts. #23; #36) each be denied.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.   conclusions of the Court.

           It is, therefore, ORDERED that Defendant’s First Motion to Dismiss (Dkt. #23) is

    DENIED AS MOOT and Defendant’s Second Motion to Dismiss (Dkt. #36) is DENIED.

           IT IS SO ORDERED.

           SIGNED this 30th day of May, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
